INSULATING CONTAINER
This action corrects and replaces the Notice of Allowance issued April 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed March 14, 2022, was received.  Claims 1 and 20 were amended.  A terminal disclaimer was filed.

Note
The references cited in the newly filed Information Disclosure Statement have been considered and are not found to affect the allowability of the claims.

Double Patenting
The terminal disclaimer filed on March 14, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,577,167 and 11,117,732 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections of claims 1-30 are therefore withdrawn.

Claim Objections
The objections to claim 1 are withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 20-26 are withdrawn because independent claim 20 has been amended to correct indefinite subject matter.

Reasons for Allowance
Claims 1-30 are found allowable for the reasons indicated in the Office action issued February 18, 2022, and because the double patenting rejections, claim objections, and claim rejections under 35 U.S.C. 112 have been overcome.  The prior art does not teach an apparatus having the recited combinations of features, and particularly including a shell formed from a one-piece integral structure attached together to form a seam, an opening including a plastic clamp, carry straps attached to a plurality of reinforcement patches in the claimed configuration, a base including a logo and/or a support ridge molded or embossed directly into the base, and a strip providing reinforcement along a bottom of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745